192 F.2d 1016
PRINCIPALE,v.ASSOCIATED GAS & ELECTRIC CO. et al.
No. 134, Docket 22132.
United States Court of Appeals Second Circuit.
Argued Dec. 7, 1951.Decided Dec. 20, 1951.

Jack Principale, pro se.
Shearman & Sterling & Wright and Allen E. Throop, all of New York City, Lewis M. Dabney, Jr., New York City, William W. Golub, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and L. HAND and AUGUSTUS N. HAND.
PER CURIAM.


1
This is an appeal by notice filed March 15, 1951 from two orders of the District Court entered respectively on July 21, 1950 and February 10, 1951.  The July order dismissed a complaint which sought to collect on certain 'Ageco' securities which had been denied participation in the plan of reorganization confirmed in 1945 and consummated in 1946.1  The February order denied a motion of January 15, 1951 to vacate the July order.


2
The appeal from the order of July 21, 1950 dismissing the complaint must be dismissed for lack of jurisdiction to review it.  It was taken too late.  Rule 73(a), F.R.C.P. 28 U.S.C.A.


3
The notice of motion denied by the order of February 10, 1951 was an effort to obtain a reconsideration of the July order, and was also too late.  Such a motion must be served not later than ten days after entry of the judgment.  Rule 50(b), F.R.C.P.  Assuming that the denial of such a motion is appealable, the order denying it was correct and should be affirmed.


4
So ordered.



1
 See Elias v. Clarke, 2 Cir., 143 F.2d 640, certiorari denied 323 U.S. 778, 65 S.Ct. 191, 89 L.Ed. 622; In re Associated Gas & Electric Company, 2 Cir., 149 F.2d 996, certiorari denied Elias v. Clarke, 326 U.S. 736, 66 S.Ct. 45, 90 L.Ed. 439; Principale v. General Public Utilities Corp., 2 Cir., 164 F.2d 220, certiorari denied 333 U.S. 844, 68 S.Ct. 662, 92 L.Ed. 1128; Principale v. General Public Utilities Corp., 2 Cir., 174 F.2d 479, certiorari denied 338 U.S. 831, 70 S.Ct. 74, 94 L.Ed. 506